DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     SHARLENE HAMPTON LEWIS,
                            Appellant,

                                     v.

  U.S. BANK NATIONAL ASSOCIATION, as Trustee for the Registered
 Holders of ABFC 2007-WMC 1 Trust, Asset-Backed Certificates, Series
                         2007-WMC1,
                            Appellee.

                              No. 4D14-815

                             [March 9, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey E. Streitfeld, Judge; L.T. Case No. CACE-08-
057939 (11).

   Bruce Jacobs, Court E. Keeley, Amida U. Frey, and Anna C. Morales of
Jacobs Keeley, PLLC, Miami, for appellant.

  Diana B. Matson of Baker, Donelson, Bearman, Caldwell & Berkowitz,
PC, Fort Lauderdale, for appellee.

                      ON MOTION FOR REHEARING

PER CURIAM.

    We grant appellant’s motion for rehearing, withdraw our per curiam
affirmance, and enter the following opinion.

    In 2008, appellee bank filed a foreclosure action and included a count
seeking to reestablish a lost note. No copy of the original note was
attached to the complaint. The case went to trial in 2014. The
endorsements on an allonge to the note were undated and the bank’s
witness could not testify when the endorsements were placed on the
allonge. The bank’s reliance on a pooling and servicing agreement was
insufficient to establish the bank’s standing to bring suit at the time the
suit was filed. See Jarvis v. Deutsche Bank Nat’l Trust Co., 169 So. 3d 194,
196 (Fla. 4th DCA 2015); Balch v. Lasalle Bank N.A., 171 So. 3d 207, 209
(Fla. 4th DCA 2015); Perez v. Deutsche Bank Nat’l Trust Co., 174 So. 3d
489, 491 (Fla. 4th DCA 2015).

  Reversed and remanded.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *        *        *




                                  2